In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
MEGAN WILCOX,            *                           No. 11-875V
                         *
             Petitioner, *                           Special Master Christian J. Moran
                         *
                         *                           Filed: March 11, 2015
v.                       *
                         *                           Attorneys’ fees and costs; award in
SECRETARY OF HEALTH      *                           the amount to which respondent does
AND HUMAN SERVICES,      *                           not object.
                         *
             Respondent. *
******************** *

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Vincent Matanoski, U. S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       Petitioner Megan Wilcox filed a motion for attorneys’ fees and costs on
February 5, 2015. On March 10, 2015, respondent informally contacted the court
to indicate she does not object to the amount requested. The Court awards the
amount to which respondent does not object.

       On December 14, 2011, Megan Wilcox filed a petition for compensation
alleging that the human papillomavirus (“HPV”) vaccine, which she received on
December 29, 2008, caused her to develop systemic lupus erythematosus (“SLE”).
Petitioner received compensation based upon the parties’ stipulation. Decision,


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
filed August 28, 2014. Because petitioner received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

        Petitioner seeks a total of $33,614.60 in attorneys’ fees and $19,230.67 in
attorneys’ costs for her counsel. In compliance with General Order No. 9,
petitioner has filed a statement indicating that she incurred no out-of-pocket
litigation expenses while pursuing this claim. Respondent has no objection to the
amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $52,845.27 in the form of a check made payable to
      petitioner and petitioner’s attorney, Ronald Homer for attorneys’
      fees and other litigation costs available under 42 U.S.C. § 300aa-
      15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2